Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes the limitation “a force nodal point is not coincident with a junction between the transducer and the acoustic transformer” and “the force nodal point approaches the junction as the combined length approaches the second length” which is not disclosed or supported in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim as a whole is indefinite. It is unclear what structure is encompassed by the functional limitations of “when combined length initially equals a first length, and wherein when the combined length equals the first length, a force nodal point is not coincident with a junction 
Furthermore, it is unclear what is encompassed by the functional language “a force nodal point is not coincident with a junction between the transducer and the acoustic transformer.” It is unclear what structure is encompassed by the “force nodal point” as only a “nodal area” is described in the specification.
Regarding claim 11, the claim as a whole is indefinite. It is unclear what structure is encompassed by the functional limitations of “wherein a combination of the tip and the acoustic transformer defines a combined length greater than one-half wavelength of the transducer frequency of resonance, and wherein the combination initially defines a first frequency of resonance that is lower than the transducer frequency of resonance and, after use resulting in a reduction of the combined length, subsequently defines a second frequency of resonance that is substantially equal to the transducer frequency of resonance”. As such is not a method of use of an apparatus and only limited to the structure of the apparatus itself, for examination purposes such is construed to be functional language during use and only a transducer, acoustic transformer, and a tip extending distally from the acoustic transformer are required. 

Regarding claims 2-6, the claims as a whole are indefinite. It is unclear, what structure is encompassed. Such claims are construed as purely function of the apparatus.
Regarding claims 7, 12, 18, the limitation “operational frequency” is indefinite. It is unclear what is encompassed by the operational frequency and if it is based on the initial tip or tip after use. For examination purposes it is construed that the result device must be functionally capable of operating in such listed frequency ranges.
Regarding claims 34-35, 37, -38, 40-41, and 45-46, the claims as a whole are indefinite. It is unclear what is required of the apparatus as the length of the device as an apparatus at any given point is a fixed length and not a variable as such is not set forth in a method of use. For examination purposes, the claims are construed to be purely functional and as long as the insert assembly has a tip length.
Regarding claim 43, the claim as a whole is indefinite. It is unclear what structure is encompassed by the functional limitations of “wherein the transducer defines a transducer frequency of resonance and a length substantially equal to a multiple, n, of one-quarter wavelength of the transducer 
Furthermore, the limitation “a length substantially equal to a multiple, n, of one-quarter wavelength of the transducer frequency of resonance” is indefinite. As the length changes during use it is unclear at what structure is required as such is not a method of use claim as the transformation of n would change during use.
It is noted prior art was applied based on the claim limitations as best understood as discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 14-17, 20, 22, 34-35, 37-38, and 40-41, are rejected under 35 U.S.C. 103 as being unpatentable over Wieser (US 4,371,816).

In the event there is any question to the functional capabilities of the structure during wear of the device (re-claims 1-6, 11, 17, 23, and 28-33). Wieser teaches that the control circuit adjusts the output signal which depends on load applied to the transducer and is thus a function of the contact pressure of the tool (a tool with more wear which would be shorter would require varying pressure). This signal would provide feedback to adjust the frequency in such a manner that will be outside the resonant frequency of the transducer. As a result the output of the transducer is reduced or is at least of such low level that is not able to produce mechanical power at all or reduce the voltage of the supply source. (Col. 7, line 60-Col.8, line 25).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wieser, by requiring adjusting frequency/output stroke based on wear of a tip to be different of that of resonant frequency of a transducer, as taught by Wieser, .
Claims 7, 12-13, 18, 21, 36, 39, 42, 43-50 are rejected under 35 U.S.C. 103 as being unpatentable over Wieser (US 4,371,816) in view of Parisi (US 4,169,984).
Regarding claims 7, 12-13, 18, 21, 36, 39, 42, 43-50, Wieser discloses the claimed invention substantially as claimed as set forth above.
Wieser further disclosing a dental ultrasonic insert assembly in FIGS 1-11, comprising: a transducer (104) defining a frequency of resonance (Col. 8, line 4, “resonant frequency of the transducer 104”); an acoustic transformer (103, construed as the acoustic transformer due to its ability to amplify the signal supplied from the transducer; Col. 7, lines 60-68, “The output signal of the oscillator 102 is supplied via a conductor 108 to the output stage 103 and is amplified for driving the transducer 104.”); and a tip (106) coupled to a distal portion of the acoustic transformer (as shown in FIG. 7), where a mesial portion of a combination of the acoustic transformer and the tip is coupled to the transducer (the transducer is in the middle of the tip 106 and acoustic transformer 103) which operates at a frequency; (claims 9/10/15/16/19/20/25/26) wherein the transducer is piezoelectric/magnetostrictive (Col. 8, lines 26-55, “a magnetostrictive or piezoelectric transducer”); (claims 8/14/22) wherein the tip is an integral part of the acoustic transformer (as shown in FIG. 7 the tip and acoustic transformer are shown to be integrally connected).
In the event there is any question to the functional capabilities of the structure during wear of the device (re-claims 1-6, 11, 17, 23, and 28-33). Wieser teaches that the control circuit adjusts the output signal which depends on load applied to the transducer and is thus a function of the contact pressure of the tool (a tool with more wear which would be shorter would require varying pressure). This signal would provide feedback to adjust the frequency in such a manner that will be outside the resonant frequency of the transducer. As a result the output of the transducer is reduced or is at least of 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wieser, by requiring adjusting frequency/output stroke based on wear of a tip to be different of that of resonant frequency of a transducer, as taught by Wieser, for the purpose of prolonging safe use of an ultrasonic device as a result of wear during a dental treatment.
Wieser teaches that the acoustic transformer is integrally formed with the tip but fails to teach wherein the tip is press fitted onto the acoustic transformer; and wherein the tip is screwed onto the acoustic transformer; wherein the operational frequency is between 18khz and 50khz.
However, Parisi teaches an operation frequency of an ultrasonic transducer to be 30khz (Col. 6, lines 12-20, “30khz voltage piezoelectric crystals”) and a snap fit tip that connects to a transformer/transducer (Col. 7, lines 6-16, “the tip that snap fits to transverse pin”) and further teaches another embodiment where the tip is screwed onto the acoustic transformer (“similar to tip 25, but a set of threads 108 is formed on base portion 76a of the tip”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Wieser, by requiring wherein the tip is press fitted onto the acoustic transformer or alternatively screwed onto the acoustic transformer; wherein the operational frequency is between 18khz and 50khz, as taught by Parisi, for the purpose of securing an ultrasonic tip in a manner to operate at a desired frequency range.
Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 

For these reasons applicants arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/2/2021